Exhibit 10.3

 

LOGO [g34680g10v39.jpg]

June 29, 2020

Blaine Templeman

***

***

 

  Re:

Option Extension

Dear Blaine:

This letter is to inform you that in connection with entering into the proposed
merger transaction pursuant to the that certain Agreement and Plan of Merger and
Reorganization among Aduro Biotech, Inc. (the “Company”), Aspire Merger Sub,
Inc., and Chinook Therapeutics U.S., Inc. dated as of June 1, 2020 (the “Chinook
Transaction”), the Board of Directors of the Company has approved the following
treatment of your options to purchase the Company’s common stock (each, an
“Option”). In the event of your Separation from Service (as defined in the Aduro
Biotech, Inc. Amended and Restated Severance Plan and Summary Plan Description
(the “Severance Plan”)), your then-outstanding Options (to the extent vested,
after giving effect to any applicable acceleration), will remain outstanding and
exercisable until 18 months following the date of such Separation from Service
plus an additional 180 days in the event that shares issuable upon the exercise
of any such Options would be subject to the terms of a lock-up agreement in
connection with the Chinook Transaction following your Separation from Service;
provided, however, that no option shall remain exercisable following the
expiration of its term

Except as otherwise set forth in this letter, all terms and conditions of the
Options remain the same. Please indicate your acknowledgment and agreement with
this letter by signing in the space below and return this letter to Celeste
Ferber at cferber@aduro.com no later than July 2, 2020. Upon the Company’s
receipt of your signed letter, each Option Agreement will be deemed amended to
the extent necessary to reflect the terms of this letter. If you have any
questions regarding this letter, please contact Celeste Ferber at
cferber@aduro.com.

 

Sincerely, /s/ Celeste Ferber Celeste Ferber SVP, General Counsel and Secretary

Acknowledged and agreed:

 

/s/ Blaine Templeman

           Date: 7/1/2020                         Blaine Templeman      

 

LOGO [g34680g84b24.jpg]